DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 18-22 and 26 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 20190226327 A1  to Telfer . (Priority date is 10/10/2016  see MPEP 2154.01(b))
Telfer Discloses 
18. A method of anchoring a tubing cutter in a tubular string 43 in a subterranean well, the method comprising: 
connecting an anchor 20 to the tubing cutter 18; 
deploying the anchor and the tubing cutter into the tubular string (Figure 1a, [0148]); 
applying a tensile force from the anchor to the tubular string ([0099], [0149-0153]; and 
cutting the tubular string (at 29) while the tensile force is applied from the anchor to the tubular string.([0155], Figure 1d)
19. The method of claim 18, in which the tensile force applying comprises increasingly biasing at least one grip member of the anchor against an interior surface of the tubular string.([0149-0153], this limitation is considered as met, as the anchor mechanism is extended/ biased as shown in figure 2b, and with the tension of the string, the anchor mechanisms are wedged  further into contact, in other words biased more)
20. The method of claim 18, further comprising flowing a fluid through the anchor, thereby outwardly extending at least one grip member from the anchor into contact with the tubular string [015010151].
21. The method of claim 20, further comprising inwardly retracting the grip member in response to a decrease in flow of the fluid through the anchor.( via 36, [0154])
22. The method of claim 20, in which the fluid flowing further comprises creating a pressure differential across a piston 30 of the anchor. [0119]
26. The method of claim 20, in which the at least one grip member comprises multiple grip members 26, and in which the outwardly extending further comprises the multiple grip members contacting the tubular string at a same longitudinal location along the tubular string. (Figure 2B shows discrete elements 26, therefore multiple, and they are arranged around the mandrel at the same longitudinal location)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190226327 A1  to Telfer as applied above, and further in view of US 2435899 A to Page.
Regarding claim 23:  Telfer discloses the claimed invention except in which the piston is connected to at least one mechanical linkage, and in which the grip member outwardly extending further comprises the mechanical linkage outwardly extending the grip member in response to the pressure differential creating.
Page teaches a hydraulically actuated slip system similar to that of Telfer, wherein the piston 12 is connected to at least one mechanical linkage 13, and in which the grip member 23 outwardly extending further comprises the mechanical linkage 13 outwardly extending the grip member in response to the pressure differential creating. (Col 5, lines 25-47).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Telfer by adding a linkage member between his piston sleeve and his gripping element, like Page, in view of Page, so as to allow the spring to be exposed and avoid bending or clogging (Col 1, lines 35-45). Furthermore, this amounts to no more than Combining prior art elements according to known methods to yield predictable results.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190226327 A1  to Telfer as applied above, and further in view of US 3664417 A to Conrad.
Regarding claim 25:  Telfer discloses the claimed invention except   further comprising inwardly retracting the grip member in response to increasing the tensile force to a predetermined level.
Conrad teaches a slip and wedge anchor system having an emergency release means in the form a  shear ring 73 between the wedge and the mandrel (Col 4, lines 5-27).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the system of Telfer such that there was a shear ring between his slip wedge 24 and the body 13, in the same style as Conrad, in view of Conrad , so as to allow the release of the anchor in the event of an emergency by a sufficiently heavy pull to shear the shear ring. (Col 4, lines 5-27). Furthermore, it would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have   inwardly retracting the grip member in response to increasing the tensile force to a predetermined level, in the case of such an emergency, such as the anchor being stuck and the normal release means (pushing down) not working.

Allowable Subject Matter
Claim 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190257168 A1, US 20120285684 A1, US 20200018131 A1 and US 20190226327 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/           Primary Examiner, Art Unit 3674